Citation Nr: 1445893	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-41 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from February 1980 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Boise, Idaho, Regional Office (RO).  By that rating action, the RO reopened a previously denied claim for service connection for tinnitus, and denied that claim on the merits.  The RO also denied service connection for a bilateral hearing loss disability.  The Veteran appealed these determinations to the Board.  According to the Board's Veterans Appeals Control and Locator System (VACOLS), jurisdiction of the appeal currently resides with the Roanoke, Virginia RO. 

In March 2012, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge. A hearing transcript was prepared and incorporated into the record. 

In a January 2013 decision, the Board, in part, reopened the Veteran's previously denied claim for service connection for tinnitus.  The Board also remanded the underlying claim for service connection for this disability, and the claim for service connection for a bilateral hearing loss disability, to the RO for additional substantive development.  The requested development has been completed and these matters have returned to the Board for appellate consideration.  

In March 2013, the Veteran's representative submitted additional private medical evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2013). 
The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current tinnitus and left ear sensorineural hearing loss disability are related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
 
2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a left ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Regarding the claims for servie connection for tinnitus and left ear hearing loss disability, because the Board is granting service connection for these disabilities in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Legal Criteria

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in May 1995.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As the record reflects that the Veteran has a left ear sensorineural hearing loss disability, the theory of continuity of symptomatology applies to his claim for this disability. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


Hearing loss criteria

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a Veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. Hensley , 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.




III. Merits Analysis

The Veteran seeks service connection for a left ear hearing loss disability and tinnitus.  He contends that his current left ear hearing loss disability and tinnitus are the result of having been exposed to construction and woodworking equipment and aircraft noise while working as a Structural Technician in a Civil Engineering Division with hearing protection during military service.  The Veteran maintains that he did not have any post-service occupational and recreational military noise exposure.  (See April 2010 statement prepared by B. M., AuD, CCC-A and Veteran's March 2013 statement to VA). 

In the analysis below, the Board will resolve reasonable doubt and grant service connection for tinnitus and left ear hearing loss disability.  The Board will discuss these claims conjunctively in its analysis below. 

The Veteran's service treatment records are devoid of any indication of a left ear hearing loss disability and tinnitus.  Audiograms, performed from mid-January 1980 to late May 1992, do not show any significant threshold shift from 500 to 4000 Hertz in the left ear.  These records reflect the Veteran was educated on the effects of hazardous noise on noise-induced hearing loss.  He was issued earplugs in August 1984, April 1987 and March 1988.  In September 1993, the Veteran complained, in part, of having plugged ears for the previous four (4) days.  A physical evaluation revealed that his left tympanic membrane was mildly injunctive.  The Veteran was found to have had an upper respiratory infection.  

The Veteran has a current diagnosis for sensorineural hearing loss in the left ear and the severity of his hearing in this ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See May 2010 VA audiological examination report reflecting that the Veteran had a pure tone decibel of 50 at 3000 Hertz.)  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

The Board finds that the Veteran likely suffered noise exposure during his period of military service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Veteran's DD 214 reflects that he served as a structural craftsman in the United States Air Force and that his duties included, but were not limited to, managing, constructing and repairing structural systems and wooden, masonry, metal and concrete buildings.  He has maintained that he was exposed to acoustic trauma while working with construction equipment and in close proximity to aircrafts during military service. 

The Board finds the Veteran's lay statements and testimony regarding the date of onset of his left ear hearing loss disability and tinnitus to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Given his military occupational specialty as a structural craftsman for the duration of his military service, and lack of evidence of any extensive post-service recreational and/or occupational noise exposure, the Board finds that the Veteran was exposed to acoustic trauma from construction equipment and surrounding aircraft during military service.  38 U.S.C.A. § 1154(a). 

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of a left ear hearing loss disability and tinnitus to the Veteran's in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  The record contains competing private and VA medical opinions that are supportive of and against the claims respectively. 

Evidence in support of the claims for service connection for a left ear hearing loss disability and tinnitus is an April 2012 audiological evaluation report, prepared and submitted by M. A. Y., Au. D.  After an audiological evaluation of the Veteran and a recitation of his service and post-service history that is consistent with that previously reported herein, M. A. opined, " there is a strong likelihood that [the Veteran's] extensive history of occupational noise exposure could have contributed to his present day hearing loss and tinnitus."  The Board finds M. A.'s opinion to be of diminished probative value because it is speculative and an award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  See 38 C.F.R. § 3.102 (by reasonable doubt is meant...a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 1992) ("may or may not" language by physician is too speculative).

Evidence against the claim includes a May 2003 VA examiner's opinion.  After an audiological evaluation and recitation of the Veteran's service and post-service history, the May 2003 VA examiner opined that because the Veteran exhibited "hearing within normal limits," no hearing loss could be sustained as a result of his military service.  The Board finds this opinion, as it relates to the Veteran's claim for service connection for a left ear hearing loss disability, to be of minimal probative value because it is based on an inaccurate premise, namely that the Veteran did not have a left ear hearing loss disability for VA compensation purposes.  While at the time of the May 2003 VA examination the Veteran's left ear hearing loss disability did not reveal a hearing loss disability for VA compensation purposes, a May 2010 VA audiogram shows that the criteria were met.  Thus, the May 2003 VA examiner's opinion, as it relates to the Veteran's current claim for service connection for a left ear hearing loss disability, is of minimal probative value.  

The May 2003 VA examiner further reasoned that because there were no significant threshold shifts during in-service audiograms, conducted from mid-January 1980 to late May 1992, "it is not likely that the Veteran's tinnitus is related to his military service."  The Board finds that May 2003 VA examiner's opinion probative as to the claim for service connection for tinnitus because the examiner provided medical reasoning for his unfavorable conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

A May 2010 VA examiner's opinion is also against the claims for service connection for a left ear hearing loss disability and tinnitus.  The examiner opined that "this left ear hearing loss is not a pattern suggestive of noise induced hearing loss or age-related hearing loss" and could be related to "a sudden onset idiopathic hearing loss in 2003" or "autoimmune or viral" causes."  The Board finds the May 2010 VA examiner's opinion to be of diminished probative value in evaluating the claim for service connection for a left ear hearing loss disability because, and as noted above, it is couched in speculative terms ("could be") and award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  Tirpak, supra.  The VA examiner further opined that the Veteran's tinnitus was "less likely as not caused by or a result of active duty noise exposure."  The Board also finds that the May 2010 VA examiner's to be of minimal probative value in evaluating the claim for service connection for tinnitus because the examiner did not provide any reasoning for his blanket conclusion.  Nieves, supra. 

Finally, a February 2013 VA examiner's opinion is also against the claims for service connection for a left ear hearing loss disability and tinnitus.  The February 2013 VA examiner opined, after an audiological evaluation of the Veteran reflecting that he did not meet the criteria for VA compensation purposes in the left ear and normal audiologcial evaluations from 1981-1992, that his hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  The VA examiner reasoned that there was no evidence of noise damage in the Veteran's service records.  The Board finds that the February 2013 VA audiologist's opinion to be of minimal probative value because it is based on an inaccurate premise, namely that the Veteran did not experience any noised damage in service.  As noted previously herein, the Board has conceded that the Veteran was exposed to acoustic trauma during military service.  Thus, the Board finds the February 2013 VA examiner's opinion to be of minimal probative value in addressing the claims for service connection for a left ear hearing loss disability and tinnitus.  

In this case, the Board is presented with an evidentiary record that is against and supportive of the claims for service connection for a left ear hearing loss disability and tinnitus.  Initially, the Board finds that the Veteran was exposed to acoustic trauma from construction equipment and aircraft machinery during his service in the USAF.  With regard to a nexus to service that favors these claims, there is a private medical opinion, and the Veteran's credible lay statements and testimony.  Probative evidence against the claims for service connection for a left ear hearing loss disability and tinnitus includes VA examiners' opinions issued in May 2003, May 2010 and February 2013.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claims for service connection for a left ear hearing loss disability and tinnitus.  In addition, with regard to the Veteran's tinnitus, the Board finds that the Veteran has credibly testified to the onset and continuing nature of this largely subjective disorder, and that tinnitus often accompanies sensorineural hearing loss, and sensorineural hearing loss is the most common cause of tinnitus.  (VA Training Letter 10-02 at page (pg.). 5)).  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for left ear hearing loss disability and tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a left ear hearing loss disability is granted. 

Service connection for tinnitus is granted. 






REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim for service connection for a right ear hearing loss disability. 
The initial question to be answered is whether the Veteran currently has a right ear hearing loss disability for VA purposes, and, if so, if it is etiologically linked to his period of active military service in the United States Air Force.  

VA examined the Veteran in May 2003, May 2010 and February 2013 to determine the etiology of any currently present right ear hearing loss disability.  Audiograms performed at these examinations do not show that his right ear hearing loss disability manifested decibel readings which define hearing loss for VA purposes, nor did he have speech recognition scores that were less that 94 percent.  38 C.F.R. § 3.385.  (See VA examination reports, dated in May 2003, May 2010 and February 2013). 

Also of record is an April 2010 audiological examination report, prepared by B. M., AuD.  The April 2010 audiometric test report contains relevant test results that could potentially be used to evaluate the Veteran's claim for service connection for a right ear hearing loss disability.  However, it contains insufficient or missing data.  While it contains clear graphical representations of audiometric test results for the right ear (20 decibels at 500-4000 Hertz) it fails to indicate whether the Veteran's documented speech discrimination percentage of 92 percent, was obtained using Maryland CNC testing.  (See April 2010 audiometric report, prepared by B. M., AuD). 

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from B. M., AuD, regarding the April 2010 audiometric examination before making a final decision on the merits on the claim for service connection for a right ear hearing loss disability. The Board finds that a remand is necessary to clarify the April 2010 audiometric report.  Specifically, whether the Veteran's documented speech discrimination percentage of 92 percent was obtained using Maryland CNC testing as required by VA regulations.  38 C.F.R. § 3.385. 


Accordingly, the case is REMANDED for the following action:

1.  Return the April 2010 private audiogram results to  B. M., AuD., and ask her to state whether the Veteran's speech recognition score of 92 in the right ear was obtained using the Maryland CNC Test. 

2.  If the RO is unable to make contact with B.M., AuD., or if no response is received from her within a reasonable amount of time, the RO should document such results in the claims files.

3.  After the completion of any additional development deemed warranted, readjudicate the claim for service connection for a right ear hearing loss disability.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement, and afford them an appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


